The Opinion of the Court was delivered by Treat, J. The Circuit Court refused a motion made by the plaintiffs in error to amend an execution ; and then, at the instance of the other party, quashed the execution and set aside a sale made under it. The evidence on which the Court acted is not in the record. We cannot, therefore, inquire into the propriety of its decision. The Clerk has copied an affidavit and some other papers, but they are not thereby made a part of the record. A bill of exceptions should have been taken embodying the evidence. Corey v. Russell, 3 Gilm. 366. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.